Citation Nr: 0426002	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-08 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
hemorrhoids prior to July 6, 2001.

2.  Entitlement to an evaluation in excess of 20 percent for 
hemorrhoids from July 6, 2001.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active duty from June 1972 to June 1975.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the RO 
which, in pertinent part, denied a claim for an evaluation in 
excess of 10 percent for the veteran's service-connected 
hemorrhoids.  By rating decision dated in September 2003, the 
RO the RO increased the evaluation for hemorrhoids to 20 
percent effective July 6, 2001.

In April 2001 and August 2003, the Board remanded the claims 
to the RO for further development and adjudicative action.  

The veteran failed to report for a hearing scheduled for a 
date in March 2001 before a Veterans Law Judge sitting in 
Washington, D.C.  In correspondence received from the veteran 
in February 2001, the veteran requested a video-conference 
hearing before a Veterans Law Judge.  In a report of contact 
dated in May 2002, the veteran's representative indicated 
that the veteran would be unable to attend the hearing which 
was set for a date in July 2002. 


FINDINGS OF FACT

1.  For the period prior to July 6, 2001, the veteran's 
hemorrhoids were manifested by persistent bleeding, but there 
was no evidence of secondary anemia or fissures.

2.  From July 6, 2001, the veteran's hemorrhoids were 
manifested by persistent bleeding with evidence of fissures. 




CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent is not warranted 
prior to July 6, 2001 for hemorrhoids. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2003).

2.  An evaluation in excess of 20 percent is not warranted 
from July 6, 2001 for hemorrhoids. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
rating decisions in June 1998, March 2000 and September 2003, 
a statement of the case (SOC) dated in March 2000, 
supplemental statements of the case (SSOC) dated in March 
2002, September 2003 and April 2004, Board remands in April 
2001 and August 2003 and a letter regarding the VCAA in June 
2001, the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate his claim and the evidence not of 
record that is necessary.  The June 2001 letter advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The June 
2001 letter specifically asked the veteran to tell the RO if 
he knew of any additional evidence he would like considered.  
This request of the veteran implicitly included a request 
that if he had any pertinent information, he should submit 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1).  VA has taken all appropriate action 
to develop the veteran's claim.  The Board notes that the 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision.  This was because the 
initial RO decision preceded the date of the enactment of the 
VCAA.  However, the Board finds that the veteran has not been 
prejudiced thereby as he has been fully informed of the 
provisions thereof as relevant to his claim and afforded the 
opportunity to identify relevant evidence.  VA has also taken 
all appropriate action to develop his claim.  The RO 
thereafter reviewed his case on more than one occasion, 
without imposing any greater hurdle to the grant of service 
connection due to the prior denial of the claim.  There is no 
prejudicial error resulting from the inability to notify the 
veteran of the VCAA until after the initial unfavorable 
decision.    

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence 
not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant 
is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

By a June 1975 rating decision the RO granted service 
connection for hemorrhoids and assigned a noncompensable 
evaluation.

By a March 1990 rating decision, the RO increased the 
evaluation for hemorrhoids to 10 percent disabling.

A claim for an increased rating for service-connected 
hemorrhoids was received on March 30, 1998.

The veteran underwent a VA examination in June 1998.  He 
stated that he currently took suppositories or Preparation H 
to control the bleeding and itching.  He reported that he 
experiences bleeding from his hemorrhoids about five times a 
month or so.  He reported good sphincter control.  
Examination revealed the presence of external hemorrhoids and 
internal hemorrhoids.  The veteran's stool was hemoccult 
positive.  The diagnosis was hemorrhoids, external and 
internal.     

A private medical report from S. D. Hoff, M.D. dated in 
November 1998 revealed a history of frequent bright red blood 
on the toilet tissue and dripping into the toilet for the 
past year.  Examination revealed slightly enlarged external 
hemorrhoids.  A digital examination was unremarkable except 
for enlarged internal hemorrhoids.  Anoscopic examination 
confirmed large internal hemorrhoids with active bleeding.  A 
procto was deferred.  The impression was prolapsing and 
bleeding internal and external hemorrhoids.  The veteran was 
to undergo a hemorrhoidectomy.  

Private hospital records dated from November 1998 to November 
1999 from St. John's Medical Center show that the veteran was 
admitted in November 1998 for a hemorrhoidectomy.  He was 
admitted again in December 1998 for complaints of rectal pain 
with possible abscess.  He was noted to have a large abscess 
of the retrorectal space which was drained.  In November 
1999, the veteran was admitted for possible drainage of an 
additional abscess.  A small abscess was discovered which was 
incised and drained.      

The Board remanded the case in April 2001 in order to obtain 
outstanding medical treatment records and to afford the 
veteran a VA rectal examination to determine the current 
nature and severity of the service-connected hemorrhoids.

Private medical records dated in July 2001 were received from 
the Springer Clinic.  In a July 6, 2001 treatment record, the 
veteran was diagnosed with hemorrhoids and anal fissure.  A 
subsequent July 2001 record shows that the veteran underwent 
a colonoscopy.  The veteran had complained of rectal pain and 
bleeding.  Radiology reports showed no significant 
radiographic abnormality.

VA outpatient treatment records dated from September 1997 to 
January 2002 were received.  In a June 2001 treatment record 
it was noted that the veteran had chronic hemorrhoids.

Private treatment records from St. Francis Hospital dated 
from June 2001 to December 2002 were received.  The records 
showed treatment for rectal pain and bleeding.

The veteran underwent a VA rectal examination in January 
2002.  The veteran complained of hemorrhoidal bleeding and 
rectal pain.  Examination of the rectum revealed no external 
hemorrhoids but rectal tags noted at the six o'clock 
position.  Digital examination revealed good sphincter tone.  
There was a small internal hemorrhoid noted at six o'clock 
position.  Hemoccult was negative and there was no other 
pathology or masses felt within the rectum.  The examiner 
opined that it was as likely as not that the rectal abscess 
was secondary to and most likely a complication of the rectal 
surgery to excise the internal hemorrhoid in November 1998.  
It was stated that a rectal abscess is a most likely 
complication of rectal surgery including excision of 
hemorrhoids.  The diagnoses were status post hemorrhoidectomy 
and small internal hemorrhoid rectal tags, stable.  

Private treatment records from K. Muckla, M.D. dated from 
April 1999 to January 2003 show ongoing treatment for rectal 
bleeding and lower abdominal pain.

VA outpatient treatment records dated from June 2003 to 
October 2003 show that the veteran underwent a colonoscopy in 
July 2003 which revealed internal hemorrhoids, moderately 
engorged and inflamed, with no polyps or other abnormality.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's hemorrhoid disability is evaluated under 38 
C.F.R. § 4.114, Diagnostic Code 7336. Under those provisions 
for hemorrhoids, internal or external, a noncompensable 
evaluation is assigned for mild or moderate hemorrhoids. A 10 
percent disability rating is warranted for large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue. A 20 percent disability evaluation is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2003).

The Board notes that revisions have been made to 38 C.F.R. § 
4114, Digestive system-Disabilities of the liver- Diagnostic 
Codes 7311 to 7374, effective July 2, 2001. Hemorrhoids are 
rated under 38 C.F.R. § 4.114, Diagnostic Code 7336; but the 
criteria under Diagnostic Code 7336 were unaffected by the 
revision.

Upon review of the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's hemorrhoid disability prior to July 6, 2001 does 
not warrant an evaluation higher than 10 percent.  The 
evidence during this period revealed the presence of 
hemorrhoids with complaints by the veteran of constant 


pain and bleeding.  The veteran underwent a hemorrhoidectomy 
in November 1998 with associated rectal abscesses.  The 
abscesses, however, were drained and resolved.  Although the 
medical evidence shows the presence of hemorrhoids with 
persistent bleeding, there is no evidence of secondary anemia 
or fissures.  Accordingly, a 20 percent evaluation prior to 
July 6, 2001 is not warranted.  

As noted above, the RO increased the veteran's hemorrhoid 
evaluation to 20 percent disabling from July 6, 2001.  This 
increase was based on private medical evidence dated July 6, 
2001 which showed a diagnosis of anal fissure in addition to 
hemorrhoids.  Current VA examination in January 2002 revealed 
the presence of small internal hemorrhoidal rectal tags and a 
July 2003 VA colonoscopy revealed the presence of internal 
hemorrhoids with no other abnormality.  A 20 percent 
evaluation is the highest evaluation provided for hemorrhoids 
and a higher evaluation is not warranted.  

The Board has considered the application of other Diagnostic 
Codes.  However, the Board does not find that other 
Diagnostic Codes are for application as Diagnostic Code 7336 
pertains specifically to hemorrhoids, the service-connected 
disability at issue in this case.  
 
The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis. However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his hemorrhoids disability, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards. Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.




ORDER

An evaluation in excess of 10 percent for hemorrhoids prior 
to July 6, 2001 is denied.

An evaluation in excess of 20 percent for hemorrhoids from 
July 6, 2001 is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



